 

Case 1:20-cr-00069-DMT Document 7 Filed 06/23/20 Page 1 of 1

a, -~
Case 1:20-cr-0006: UMT *SEALED* Document 4 Filed U0/04/20 Page 1 of 2

Local AO 442 (Rev, 10/11) Arrest Warrant

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America

 

 

v. ) 5

Michael David Watley Case No. 1:20-cr-069 .

IL

Defendant “

ARREST WARRANT 2

at

To: Any authorized Jaw enforcement officer “i

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arresied) Michael David Watley

 

who is accused of an offense or violation based on the following document filed with the court:

Mf Indictment O Superseding Indictment Ol Information © Superseding Information ( Complaint
O Probation Violation Petition C1 Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:

Distribution of Heroin (2 counts)
Aiding and Abetting

 

Date: 06/04/2020 /s/ Renee Hellwig

 

Issuing officer's signature

City and state: , Bismarck, ND Renee Hellwig, Deputy Clerk

Printed name and title

 

 

Return

This warrant was received on (date) lo} to , and the person was arrested on (date) lg | | ls / 20

at (city and state) TocTi2z0 IT MI

Date: _ 6/23/2020. Soy Saequeen
Sey Ferausen NUSM

Pr intel ame and title

 

 

 
